Title: From George Washington to Jonathan Boucher, 4 December 1769
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Eltham 4th Decr 1769

Jacky will inform you of the Reasons why he brings not the Books you wrote to me for, and to him I refer—perhaps all, or most of them, were Included in the Catalogue I sent to England for him, and if so, I expect they will be in, in less than three Months.
The Printer has promisd to have a Musick Book Rul’d for Mr Boucher agt I come up, if so it shall be brought—Jack’s stay has been longer here than we intended but we hope he will endeavour to make atonemt by extray diligence. I am Revd Sir with great esteem Yr Most Obedt Servt

Go: Washington

